SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department
1233
CA 11-02556
PRESENT: CENTRA, J.P., PERADOTTO, SCONIERS, VALENTINO, AND MARTOCHE, JJ.


ALESSANDRO SACCHETTI, PLAINTIFF-RESPONDENT,

                     V                                                 ORDER

MICHAEL L. GIORDANO, DPM, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


DAMON MOREY LLP, BUFFALO (AMY ARCHER FLAHERTY OF COUNSEL), FOR
DEFENDANT-APPELLANT.

PAMELA R. HALPIN, EAST ROCHESTER, FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (William
P. Polito, J.), entered December 1, 2011. The order denied the motion
of defendant to set aside the verdict or for a new trial.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155
AD2d 435; see also CPLR 5501 [a] [1], [2]).




Entered:   December 21, 2012                     Frances E. Cafarell
                                                 Clerk of the Court